EXHIBIT 10.1


April 11, 2007


 
Mr. Sam R. Leno
4 Stone Camp Trail
Winona Lake, IN  46590




Dear Sam:


On behalf of Boston Scientific Corporation and its Executive Committee, we are
very pleased to confirm our offer of employment to you.  Your Boston Scientific
title will be Chief Financial Officer and Executive Vice President of Finance
and Information Systems.  You will report to James R. Tobin, President and Chief
Executive Officer.  As part of this offer, we are recommending your nomination
(subject to Board approval) as a member of Boston Scientific’s Executive
Committee. We look forward to a productive and successful working relationship
and to your formal acceptance of this offer of employment.


This letter, the enclosed Employee Agreement and Code of Conduct summarize our
understanding of the terms of your employment and provide you the means to
accept our offer as described.


COMPENSATION
Through annual and long-term programs, Boston Scientific's compensation programs
provide our employees with significant compensation opportunities on a pay for
performance basis.  The objective of these programs is to recognize and reward
both individual and company performance.


Base Salary:  Base gross salary for this position will be $23,076.92,
currently payable bi-weekly, equivalent to $600,000 on an annualized
basis.  Your performance and compensation will generally be reviewed on an
annual basis.  The Boston Scientific performance year currently runs from
January 1 through December 31 of each year.  If your date of employment is on or
before November 1, you are eligible to participate in the current year’s
performance and compensation review based on your manager’s assessment of your
performance.  Any compensation change will be prorated based on your date of
employment.  If your date of employment is after November 1, your first
performance and compensation review will occur in the following year.
 
 

 
1

--------------------------------------------------------------------------------

 

Performance Incentive Plan:  The Boston Scientific performance year currently
runs from January 1 through December 31 of each year.  The Performance Incentive
Plan provides employees with the opportunity for a variable financial incentive
in recognition of individual and company performance in a given year.  You are
eligible to participate in the annual Performance Incentive Plan beginning this
year and you will be eligible to receive a full-year’s bonus amount. Per the
current plan, your annual target incentive is 75% of base salary.  Your actual
award will be based on your achievement of individual goals and the company's
achievement of corporate performance goals.  Under the current plan, you must be
an active employee on December 31 of the then current year to be eligible for
payment. A copy of the 2007 Performance Incentive Plan has already been provided
to you.
 
Executive Allowance Plan:  As a member of the Executive Committee, you will be
eligible to participate in the Boston Scientific Executive Allowance
Plan.  Under this Plan, you will receive $25,000 annually in lieu of certain
other perquisites.  This payment is subject to applicable withholdings and is
typically payable in two equal installments of $12,500 each in the last pay
periods of the months of June and December except for 2007 where the first
installment will be prorated.  A copy of Boston Scientific’s Executive Allowance
Plan has already been provided to you.
 
Equity:  As part of this offer of employment, we are recommending to the
Compensation Committee of the Boston Scientific Board of Directors
(“Compensation Committee”) that you be granted an option to purchase 1,500,000
shares of Boston Scientific common stock and given an award of 500,000 Deferred
Stock Units (“DSUs”).  The stock option grant and DSU award will be made
pursuant to one of the Boston Scientific Long Term Incentive Plans.  Our Long
Term Incentive Plans are designed to share the rewards of the business with
individuals who most significantly contribute to the achievement of the
company’s strategic and operating goals.
 
Non-Qualified Stock Options.  The option grant, which must be submitted to the
Compensation Committee for approval, will provide you with the opportunity to
purchase shares of Boston Scientific common stock.  The grant date and exercise
price per share will be set on the later of your actual hire date or the date
the recommendation is formally approved.  The option grant will vest in four
equal annual installments beginning on the first anniversary of the date of
grant and will expire on the 10th anniversary of the grant date.  In all other
respects the option grant will be subject to the provisions of the applicable
Long Term Incentive Plan and Non-Qualified Stock Option Agreement except that,
subject to approval by the Compensation Committee, you will be deemed to have
met Retirement eligibility under the applicable Long Term Incentive Plan and
Non-Qualified Stock Option Agreement upon your termination from employment at
Boston Scientific for any reason (other than for Cause) and assuming a period of
employment of at least three years, unless involuntarily terminated before
completing three years of employment.  If involuntarily terminated (except for
Cause) before completing three years of employment, you will be deemed to have
met Retirement eligibility for all Boston Scientific benefits and benefit plans,
including, but not limited to, the applicable Long Term Incentive Plan and
Non-Qualified Stock Option Agreement . “Cause” is defined for purposes of every
aspect of this letter to mean:  (a) conduct constituting a material act of
misconduct in connection with the performance of your duties; or (b) criminal or
civil conviction, a plea of nolo contendere or conduct that would reasonably be
expected to result in material injury to the reputation of Boston Scientific if
you were retained in your position with Boston Scientific.  In addition, in
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
accordance with the applicable Long Term Incentive Plan, your unvested stock
options will accelerate upon your Disability, death or a Change in Control of
Boston Scientific (as those terms are defined in the applicable Long Term
Incentive Plan) and remain exercisable until the expiration of the stated term
of the stock option.
 
DSU Award.  The DSU award, which must also be submitted to the Compensation
Committee for approval, reflects Boston Scientific’s commitment to grant to you
a specified number of shares of Boston Scientific common stock (less applicable
tax and other withholdings), to be issued to you in five equal annual increments
beginning on the first anniversary of the date of the grant.  This award is also
subject to all provisions of the applicable Long Term Incentive Plan and
Deferred Stock Unit Agreement except that, subject to approval by the
Compensation Committee, you will be deemed to have met Retirement eligibility
under the applicable Long Term Incentive Plan and Deferred Stock Unit Agreement
upon your termination from employment at Boston Scientific for any reason (other
than for Cause) and assuming a period of employment of at least three years,
unless involuntarily terminated before completing three years of employment.  If
involuntarily terminated (except for Cause) before completing three years of
employment, you will be deemed to have met Retirement eligibility for all Boston
Scientific benefits and benefit plans, including, but not limited to, the
applicable Long Term Incentive Plan and Deferred Stock Unit Agreement. In
addition, in accordance with the applicable Long Term Incentive Plan, upon your
Disability, death or a Change in Control of Boston Scientific (as those terms
are defined in the applicable Long Term Incentive Plan), we will issue to you or
your beneficiary (as the case may be), any shares of Boston Scientific stock to
be awarded to you in accordance with this letter that remain subject to
eligibility conditions.
 
RELOCATION
To assist you with your move to the Boston area, Boston Scientific is pleased to
provide you with specific relocation benefits under the Tier V Executive Officer
level of Boston Scientific’s relocation program, with approval of certain
exceptions to be given by Lucia Quinn, Executive Vice President, Human
Resources.  Diane Maroney, Boston Scientific’s Domestic Relocation Manager, will
contact you to discuss the relocation program, in more detail.  Please be aware
that in connection with the relocation assistance being offered, you will be
required to sign an Agreement to Reimburse form (a sample of which is enclosed)
which, among other things, contains a requirement to repay relocation costs if
you leave the Company within a specified period of time for certain reasons.


Your participation in the Company’s relocation program will include the sale of
both of your residences and the relocation of your personal effects from both
residences.  The Company will guarantee that you receive net (after tax)
proceeds of a minimum of $1.3 million for each residence.
 
NOTE:  If Home Sale Assistance is an aspect of your relocation assistance, it is
required that our third-party relocation vendor be allowed to make the initial
call to the realtor of your choice.  Therefore, please do not contact a realtor
directly before coordination with Boston Scientific, as to do so may impact your
eligibility for relocation assistance.


Any relocation questions you may have should be directed to Diane Maroney, US
Domestic Relocation Manager, at 508-650-8483 or e-mail, maroneyd@bsci.com.
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
BENEFITS
Enclosed is descriptive literature regarding Boston Scientific’s current benefit
programs.  You should review this information prior to your start date so you
are prepared to enroll within your first 31 days of employment. Please
understand that the company reserves the right to unilaterally amend or
terminate any of these programs, or to require or change employee premium
contributions toward any benefits.


Executive Retirement Plan:  Subject to approval by the Compensation Committee,
as a member of the Executive Committee, you will be deemed eligible for benefits
equivalent to those you would receive under the Boston Scientific Executive
Retirement Plan upon your termination from employment at Boston Scientific for
any reason (other than for Cause) and assuming a period of employment of at
least three years, unless involuntarily terminated before completing three years
of employment.  If involuntarily terminated (except for Cause) before completing
three years of employment, you will be deemed to have met Retirement eligibility
for all Boston Scientific benefits and benefit plans, including, but not limited
to, the Executive Retirement Plan.  Among other things, you will be eligible to
receive certain benefits provided in that Plan, including a lump sum payment
equal to 2.5 months of base salary times your years of actual service, subject
to a maximum benefit of 36 months.  A copy of Boston Scientific’s Executive
Retirement Plan has already been provided to you.


Boston Scientific Retention and Indemnification Agreements:  Boston Scientific
also provides retention and indemnification agreements to its key
executives.  In general, the retention agreement entitles you as a member of our
Executive Committee to a lump sum payment of three times your base salary and
assumed on-plan incentive bonus if either your employment is terminated (other
than for cause) or if your duties are diminished following a change in control
of Boston Scientific.  Indemnification by Boston Scientific is also extended to
key executives for liability arising in the proper performance of one’s
responsibilities as an executive officer of Boston Scientific.  A form of each
agreement has already been provided to you.


AUTHORIZATION TO WORK
Please note that this offer of employment is contingent upon your ability to
provide, on your first day of employment, a completed I-9 form and acceptable
original documents that will establish your identity and authorization to work
in the U.S. in compliance with the Immigration Reform and Control Act of 1986, a
federal law.  Please see the enclosed document “Orientation for New Hires” for a
list of acceptable identification documents. It is Boston Scientific’s practice
to require that these original identification documents be presented on the
first day of employment, so please remember to bring them.
 
 
 

 
 
4

--------------------------------------------------------------------------------

 



BACKGROUND VERIFICATION
A background verification satisfactory to Boston Scientific has been completed
as of your signature date on this letter.


EMPLOYMENT AT WILL
Upon acceptance of this offer and your active start of employment, you will
become an “at will” employee of Boston Scientific.  This means that you will be
free to resign at any time.  Likewise, Boston Scientific will have the right to
terminate your employment at any time with or without reason or
notice.  Acceptance of this offer acknowledges your understanding and acceptance
of the “at will” nature of your employment.










(The remainder of this page is left intentionally blank.)
 
 
 
 
 

 
 
5

--------------------------------------------------------------------------------

 



ACCEPTANCE
This offer letter is contingent upon the following:
 
·     
Successful completion of reference and background checks, as described in this
letter;

·     
An acceptance date no later than April 17, 2007;

·     
A start date to be mutually agreed upon, but no later than June 1, 2007; and

·     
Your return of all completed, signed paperwork listed on the enclosed New
Employee Checklist, including but not limited to the Employee Agreement, so that
Boston Scientific receives it four (4) business days before your start date.



Please indicate your acceptance of this offer of employment and agreement with
the terms described in the enclosed documents by completing, signing and
returning all enclosed paperwork at least four (4) business days before your
start date.  The Code of Conduct, Benefits Literature and policy documents
should be retained by you for your records.


Sam, we believe that the opportunity here with Boston Scientific will be a
mutually rewarding one and we look forward to your acceptance of this offer.




Sincerely,


                James R. Tobin     
Lucia Luce Quinn
 
President and Chief Executive Officer
   
Executive Vice President, Human Resources
 







Agreed to and Accepted by ___________________________________  
Date:_____________
          Sam R. Leno
 

 
Enclosures:
Employee Agreement
Benefits Literature
Code of Conduct
New Employee Checklist/Forms/Equal Employment Policy Statement
Policy Against Harassment
Orientation for New Hires
Agreement to Reimburse



 
 
 
 
6

--------------------------------------------------------------------------------

 